The Attorney           General of Texas
                                       September lo,1981       :
MARK WHITE
Attorney General


                   Mr. Jackie L. Vaughan                      Opinion No.    MW-365
                   Executive Director
                   Texas Amusement Machine Commission         Re: Per diem of commissioners
                   1106 Clayton Lane, Suite 108E              of Texas Amusement Machine
                   Austin, Texas 78723                        Commission

                   Dear Mr. Vaughan:

                         Article 4413(41),   V.T.C.S., established the Texas Amusement
                   Machine Commission.    Section 4 of that article previously provided
                   that:

                             All members of the Commission shall be compensated
                             in an amount of Thirty-five Dollars ($35.00) per
                             day for each day they are actually engaged in
                             performing    their   duties  whether   or   not  in
                             attendance at a meeting; provided, however, they
                             shall not draw compensation for mcwe than sixty
                             (60) days in any one fiscal year.     In addition to
                             the per diem provided for herein, members of the
                             Commission shall be reimbursed for their actual
                             and    necessary    traveling   expenses    in   the
                             performance of their duties.

                        Senate Bill No. 486, which became      effective    September 1, 1981,
                   amended section 4 to provide as follows:

                             All members of the Commission shall be entitled to
                             a per diem as set by legislative appropriation for
                             each day they are actually engaged in performing
                             their duties whether or not in attendance at a
                             meeting; provided, however, they shall not draw
                             compensation for more than sixty (60) days in any
                             one fiscal year.    A member may not receive any
                             compensation   for    travel    expenses,   including
                             expenses   for  DX?dS    and   lodging,   other  than
                             transportation expenses.     A member is entitled to
                             compensation   for    transportation    expenses   as
                             prescribed by the General Appropriations Act.




                                              p. 1220
Jackir I.. Vaughn - Page 2   (~~-365)




     With respect to     the Texas Amusement Machine Commission, the
General Appropriations   Act, House Bill No. 656, provides in pertinent
part that:

          The per diem for board members shall be actual
          expenses for meals and lodging plus an additional
          $75 for each day the member is engaged in official
          business of the Commission....

     You are concerned about the conflict between        section 4, as
amended, and the foregoing provision of the General      Appropriations
Act. You ask:

          Are the Commissioners    of the Texas Amusement
          Machine Commission only entitled to per diem and
          transportation expenses as stated in Senate Bill
          486, or are they entitled to actual expenses for
          meals and lodging plus per diem as stated in the
          General Appropriations Act?

     The legislative history of Senate Bill No. 486 indicates that no
conflict with the General Appropriations Act would have arisen if the
bill had been enacted in its original form. The original version of
the bill amended section 4 to provide that commissioners shall be
entitled to a per diem as set by the legislature rather than be
compensated at the rate of $35 per day, but it left the language
regarding  reimbursement  for commissioners'   "actual and necessary
traveling expensefillintact.  The bill went through several changes,
however, and the final version substituted the language that created
the present conflict.

     General legislation cannot be enacted in an appropriations bill.
Moore V. Sheppard, 192 S.W.2d 559 (Tex. 1946); Linden v. Finley, 49
S.W. 578 (Tex. 1899); Attorney General Opinions MW-340 (1981); H-268
(1974); M-1199 (1972). The general rules applicable in this area were
stated in Attorney General Opinion M-1199, supra:

               An appropriation bill may detail, limit or
          restrict the use of funds therein appropriated or
          otherwise insure that the appropriated money will
          be spent for the purpose       intended....A   rider
          attached to the general appropriation bill cannot
          repeal,   modify  or amend an     existing   general
          law.... If a bill does more than set aside a sum of
          money, provide the means of its distribution, and
          to whom it shall be distributed, then it is a
          general law.,.. The distinction between a general
          appropriation bill and general legislation has
          been recognized in this state in the simple fact
          that the former merely sets apart sums of money
          for specific objectives and uses while the latter




                                   p. 1221
Jackie L. Vaughn - Page 3    (MW-365)



         does more than merely     appropriate   and   limit   the
         use of funds.

     When tested under these rules, the General Appropriations Act
provision can only be regarded as "general legislation" to the extent
that it purports to authorize the payment of expenses which Senate
Bill No. 486 expressly forbids, i.e., expenses for meals aud lodging.
Insofar as the bill and the General Appropriations Act provision
cannot be reconciled,     the former must automatically     be deemed
controlling.  This is not an instance involving a conflict between two
pieces of legislation standing on equal footing.

     We therefore   conclude  that the commissioners   of the Texas
Amusement Machine Commission are governed by Senate Bill No. 486.
Accordingly, they are entitled to the $75 per day (not to exceed 60
days in any one fiscal year) prescribed by the General Appropriations
Act plus compensation    for transportation  expenses as prescribed
therein.


                               SUMMARY

               Pursuant    to Senate   Bill   No.    486,   the
          commissioners   of the Texas     Amusement    Machine
          Commission   are entitled   to the $75 per day
          prescribed by the General Appropriations Act plus
          compensation    for  transportation    expenses    as
          prescribed therein.




                                         MARK      WHITE
                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Jon Bible
Assistant Attorney General




                                    p. 1222
       I..Vnughn - Page 4 (MW-365)
.l;?ckie+




APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Bill Campbell
Rick Gilpin
Jim Moellinger




                                     P. 1223